[Cite as State v. Bowers, 2014-Ohio-2568.]


                                   IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                    TRUMBULL COUNTY, OHIO


STATE OF OHIO,                                    :        MEMORANDUM OPINION

                 Plaintiff-Appellee,              :
                                                           CASE NO. 2014-T-0025
        - vs -                                    :

JAMES TITUS BOWERS,                               :

                 Defendant-Appellant.             :


Criminal Appeal from the Trumbull County Court of Common Pleas.
Case No. 2010 CR 00386.

Judgment: Appeal dismissed.


Dennis Watkins, Trumbull County Prosecutor, and LuWayne Annos, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481-1092 (For Plaintiff-Appellee).

James Titus Bowers, pro se, PID: A644-347, Mansfield Correctional Institution, P.O.
Box 788, 1150 North Main Street, Mansfield, OH 44901 (Defendant-Appellant).



TIMOTHY P. CANNON, P.J.,

        {¶1}     This matter is before this court on James Titus Bowers’ pro se motion for

leave to file a delayed appeal, pursuant to App.R. 5, filed on April 10, 2014. The state

of Ohio filed an objection on April 15, 2014.

        {¶2}     App R. 5(A) provides, in relevant part and emphasis added:

                 (1)(a) After the expiration of the thirty day period provided by
                 App.R. 4(A) for the filing of a notice of appeal as of right, an appeal
              may be taken by a defendant with leave of the court to which the
              appeal is taken in * * * [c]riminal proceedings * * *.

              (2) A motion for leave to appeal shall be filed with the court of
              appeals and shall set forth the reasons for the failure of the
              appellant to perfect an appeal as of right. Concurrently with the
              filing of the motion, the movant shall file with the clerk of the trial
              court a notice of appeal in the form prescribed by App.R. 3 and
              shall file a copy of the notice of the appeal in the court of appeals.

       {¶3}   Mr. Bowers has failed to comply with App.R. 5(A)(2), as he failed to

concurrently file a notice of appeal in the trial court and provide this court with a copy.

Mr. Bowers also did not attach a copy of the judgment being appealed, pursuant to

Loc.R. 3(D)(3). In fact, there is no reference in his motion to any trial court judgment

from which he is attempting to appeal.

       {¶4}   Mr. Bowers’ motion for leave to file a delayed appeal is thus procedurally

defective, and he has not invoked this court’s jurisdiction. See, e.g., State v. Burrell,

11th Dist. Portage No. 2009-P-0018, 2009-Ohio-2083.

       {¶5}   However, Mr. Bowers is not barred from filing a new motion for leave to

appeal that complies with the Ohio Rules of Appellate Procedure and the local rules of

this court. See State v. Corpening, 11th Dist. Ashtabula No. 2007-A-0061, 2007-Ohio-

5786, ¶11; and Burrell, supra, at ¶10.

       {¶6}   Mr. Bowers’ motion for leave to file a delayed appeal is hereby denied.

       {¶7}   Appeal dismissed.



COLLEEN MARY O’TOOLE, J., concurs,

DIANE V. GRENDELL, J., concurs in judgment only.




                                             2